73 F.3d 370NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Nicolas ALVAREZ-FIGUEROA, Defendant-Appellant.
No. 95-10297.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Nicolas Alvarez-Figueroa appeals the sentence imposed under the Sentencing Guidelines following his conviction for being an aggravated felon who illegally reentered the United States after deportation in violation of 8 U.S.C. Sec. 1326(b)(2).  We have jurisdiction under 28 U.S.C. 1291 and we affirm.


3
Alvarez-Figueroa contends the district court erred by increasing his sentence under U.S.S.G. Sec. 2L1.2(b)(2) on the ground that his prior drug offense was an aggravated felony for sentencing purposes because his state sentence was for less than five years imprisonment and he only served sixteen months.  This contention is foreclosed by United States v. Andrino-Carillo, 63 F.3d 922, 925 (9th Cir.1994), in which we held that any illicit trafficking offense, regardless of the term of imprisonment imposed, qualifies as an aggravated felony.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3